Citation Nr: 1514053	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-09 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Decatur, Georgia 


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Decatur, Georgia.

The Veteran was scheduled for a hearing before a Veterans Law Judge in January 2015, but withdrew his hearing request prior to the scheduled hearing.

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a back brace issued by VA for his service-connected low back disability causes wear and tear on his clothing and that as a result, an annual clothing allowance is warranted.  

Initially, the Board notes that the only physical record presently before the Board is an appeals folder prepared by the VAMC; the Veteran's claims file is not before the Board.  A review of the Veteran's electronic Virtual VA and Veterans Benefits Management System files reveals that the Veteran's service-connected disabilities include a low back disability.  A back brace was issued in July 2010.

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162. 

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

The Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for him to be found eligible for an annual clothing allowance, a certification is needed from the Chief Medical Director or designee that the orthopedic appliance (back brace) tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a service-connected skin condition, irreparable damage is done to the Veteran's outer garments.  The Board notes that, while the March 2013 statement of the case indicates that the Veteran's record was reviewed by a VA authorized physician, a statement by a physician is not of record for the Board's review.  Thus, the Board has determined that remand is necessary to allow review and certification by the Chief Medical Director or designee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's claims file from the RO and obtain any VA medical records that are relevant to the claim for a clothing allowance, and associate them with the claims file.
 
2.  Arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or his/her designee, who should certify whether or not the back brace worn by the Veteran renders him eligible for a VA annual clothing allowance under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification. 

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




